Case 1:19-cv-03320-RDB Document 18-2 Filed 04/08/20 Page 1 of 3

EXHIBIT 1
Case 1:19-cv-03320-RDB Document 18-2 Filed 04/08/20 Page 2 of 3

Swift, Michelle

From: Delfosse, Erik

Sent: Wednesday, February 26, 2020 1:54 PM
To: mwasimwas@yahoo.com

Subject: Mwabira-Simera v. Morgan State, et al.
Dear sir,

lam an Assistant Attorney General for Maryland and am currently assigned to the Educational Affairs Division. In that
capacity, | represent Morgan State and several of the individuals named in your most recent suit. In response to my
recent request, the Court has granted those defendants currently noted as having been served in this matter until March
19, 2020, to file a responsive pleading to the lawsuit. Consistent with the Court’s ruling, | would like to follow-up with
you on your attempts to serve the various named defendants.

Preliminarily, at this time, you have not yet served Morgan State University in accordance with the Federal Rules of
Procedure. In accordance with FRCP 4(j)(2) and the Maryland Rules, Morgan State has designated the Maryland
Attorney General to receive all service of summons and complaints made upon State agencies. To that end, please serve
a copy of the complaint and summons to the following address:

Maryland Attorney General
Attn: Civil Division

200 St. Paul Place, 20" floor
Baltimore, Maryland 21202

As to the individuals named, they must be individually served by restricted delivery. To my knowledge, your service of
the complaint was simply to all defendants via registered mail to MSU. However, as | indicated to the court, | am in the
process of securing representation agreements from those who desire them. To expedite this process, | am also seeking
their permission to accept service on their behalf. Currently, | can and will accept service for the following individuals:

David Wilson
Mark Garrison
Kara Turner
Kevin Banks

It is my desire to file a single response to the Complaint on behalf of the defendants and would like to have my response
due after | have been able to determine who will be represented by my office. To that end, | would like to speak with
you so that we can discuss the service / response issues and time-frames. | can be reached at my contact information

listed below. | am out of the office tomorrow morning but available after 2:00. | will be in the office all day Friday if you
are available then.

| look forward to speaking with you.
Case 1:19-cv-03320-RDB Document 18-2 Filed 04/08/20 Page 3 of 3

 

   

boy I
HE OF Oe
CRvEY GE

CE

Erik Delfosse

Senior Counsel for Litigation
Office of the Attorney General
Educational Affairs Division
200 Saint Paul Place

Baltimore, Maryland 21202

p: 410-576-6412
edelfosse@oag.state.md.us

Iwww.marylandattorneygeneral.gov

 

 

 

The information contained in this communication (including any attachments) may be confidential and legally privileged. This email may not serve as a
contractual agreement unless explicit written agreement for this purpose has been made. If you are not the intended recipient, you are hereby notified that
any dissemination, distribution, or copying of this communication or any of its contents is strictly prohibited. If you have received this communication in
error, please re-send this communication to the sender indicating that it was received in error and delete the original message and any copy of it from your

computer system.
